DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 6-7, 12-13, 15-17, 19-22, and 38-40 are pending and examined on the merits.
Claims 1, 6-7, 12-13, 15-17, 19-20, and 38 are currently amended.
Claim 40 is newly presented.
Claims 1, 6-7, 12-13, 15-17, 20, and 38 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1, 6, 12, 13, 15, 16, 19-22, and 39 remain rejected under pre-AIA  35 U.S.C. 102(a) and(e) as being anticipated by McMillan et al (WO 2007/039454 A1), note that the national stage entry of this WO document has been patented.
The claims are drawn to methods and plants with cold tolerance comprising introducing into a plant a nucleotide sequence encoding a siRNA having 90% identity to at least 19 consecutive nucleotides of SEQ ID NO:111 and selecting for cold tolerance  (claims 1, 12, 15, 19), wherein the nucleotide sequence is at least 95% identity to nucleotides of 305-346 of SEQ ID NO:111 (claims 6, 13, 20), wherein the plant is one of the species listed in claim 21, and seeds of or producing the transgenic plant of claim 19 (claims 22 and 39).   
McMillan et al disclose methods of suppressing genes in plants using ta-siRNA that comprises the same sequence that generates the siRNA from the claimed region of SEQ ID NO:20, nucleotides 305-346, that are instantly claimed (see bolded region in alignment below, and claims) which would lead to the suppression of the gene of interest that leads to cold tolerance in plant as it suppresses the same sequence as is instantly claimed. They also disclose selection of the transgene encoding the RNA in plants (p. 68, lines 4-10; p. 82-89).  They further disclose seeds (claim 33). They also disclose the same species as are claimed (p. 33-35). Accordingly, claims 1, 6, 12, 13, 15, 16, 19-22, and 39 is/are rejected under pre-AIA  35 U.S.C. 102(a) and(e) as being anticipated by McMillan et al.

US-11-992-332-20
; Sequence 20, Application US/11992332
; Publication No. US20100192237A1
; GENERAL INFORMATION
;  APPLICANT: Ren, Peifeng
;  APPLICANT:Song, Hee-Sook
;  APPLICANT:Wang, Yuwen
;  APPLICANT:McMillan, John
;  TITLE OF INVENTION: METHODS FOR CONTROLLING GENE EXPRESSION USING TA-SIRAN
;  FILE REFERENCE: 13987-00089-US
;  CURRENT APPLICATION NUMBER: US/11/992,332
;  CURRENT FILING DATE: 2008-03-31
;  PRIOR APPLICATION NUMBER: PCT/EP2006/066521
;  PRIOR FILING DATE: 2006-09-20
;  PRIOR APPLICATION NUMBER: US 60/718,645
;  PRIOR FILING DATE: 2005-09-20
;  NUMBER OF SEQ ID NOS: 223
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 1200
;  TYPE: DNA
;  ORGANISM: Arabidopsis thaliana
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (866)..(886)
;  OTHER INFORMATION: 5' D8
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (887)..(907)
;  OTHER INFORMATION: 5' D7
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (908)..(928)
;  OTHER INFORMATION: 5' D6
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (929)..(949)
;  OTHER INFORMATION: 5' D5
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (950)..(970)
;  OTHER INFORMATION: 5' D4
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (971)..(991)
;  OTHER INFORMATION: 5' D3
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (992)..(1012)
;  OTHER INFORMATION: 5' D2
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1013)..(1033)
;  OTHER INFORMATION: 5' D1
;  FEATURE:
;  NAME/KEY: misc_binding
;  LOCATION: (1022)..(1043)
;  OTHER INFORMATION: miR390 binding site
US-11-992-332-20

  Query Match             79.0%;  Score 440;  DB 31;  Length 1200;
  Best Local Similarity   96.8%;  
  Matches  449;  Conservative    0;  Mismatches   15;  Indels    0;  Gaps    0;

Qy         93 ATAGCGAGACCGAAGTTTCTCCAAGGCATTAAGGAAAACATAACCTCCGTGATGCATAGA 152
              | || |  ||      || |   |||||||||||||||||||||||||||||||||||||
Db        653 AAAGAGTAACAAGTTCTTTTTTCAGGCATTAAGGAAAACATAACCTCCGTGATGCATAGA 712

Qy        153 GATTATTGGATCCGCTGTGCTGAGACATTGAGTTTTTCTTCGGCATTCCAGTTTCAATGA 212
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        713 GATTATTGGATCCGCTGTGCTGAGACATTGAGTTTTTCTTCGGCATTCCAGTTTCAATGA 772

Qy        213 TAAAGGGGTGTTATCCTATCTGAGCTTTTAGTCGGATTTTTTCTTTTCAATTATTGTGTT 272
              ||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        773 TAAAGCGGTGTTATCCTATCTGAGCTTTTAGTCGGATTTTTTCTTTTCAATTATTGTGTT 832

Qy        273 TTATCTAGATGATGCATTTCATTATTCTCTTTTTCTTGACCTTGTAAGGCCTTTTCTTGA 332
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        833 TTATCTAGATGATGCATTTCATTATTCTCTTTTTCTTGACCTTGTAAGGCCTTTTCTTGA 892

Qy        333 CCTTGTAAGACCCCATCTCTTTCTAAACGTTTTATTATTTTCTCGTTTTACAGATTCTAT 392
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        893 CCTTGTAAGACCCCATCTCTTTCTAAACGTTTTATTATTTTCTCGTTTTACAGATTCTAT 952

Qy        393 TCTATCTCTTCTCAATATAGAATAGATATCTATCTCTACCTCTAATTCGTTCGAGTCATT 452
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        953 TCTATCTCTTCTCAATATAGAATAGATATCTATCTCTACCTCTAATTCGTTCGAGTCATT 1012

Qy        453 TTCTCCTACCTTGTCTATCCCTCCTGAGCTAATCTCCACATATATCTTTTGTTTGTTATT 512
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1013 TTCTCCTACCTTGTCTATCCCTCCTGAGCTAATCTCCACATATATCTTTTGTTTGTTATT 1072

Qy        513 GATGTATGGTTGACATAAATTCAATAAAGAAGTTGACGTTTTTC 556
              ||||||||||||||||||||||||||||||||||||||||||||
Db       1073 GATGTATGGTTGACATAAATTCAATAAAGAAGTTGACGTTTTTC 1116


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 17, and 38 remain rejected and claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McMillan et al (WO 2007/039454 A1).
The claims are drawn to the methods of claims 1 and 12 or the transgenic plants or plant cells of claims 17 and 19 wherein the nucleotide sequence comprises the polynucleotide sequence of SEQ ID NO:111.
McMillan et al teach all the limitations of claims 1, 12, 17, and 19. 
McMillan et al do not teach SEQ ID NO:111.
SEQ ID NO:20 of McMillan comprises the same sequences that would produce the same siRNA and therefore silence the same genes as the instant SEQ ID NO:111. Given this, a person or ordinary skill in the art would have viewed these two sequences as functional equivalents of one another and therefore obvious variants over one another. As such, claims 7, 17, 38, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McMillan et al.

Response to Arguments - Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant urges that McMillan fails to teach that the plant is selected for having increased cold tolerance.
This argument is not persuasive, because McMillan et al do teach selection for the presence of the construct that comprises the DNA encoding the same suppression RNA sequence as is claimed. In the step of selecting for the construct, selection for cold tolerance is practiced. Moreover, it is noted that McMillan et al specifically suggest that these tasi-RNAs may be able to confer improved tolerance to abiotic stresses.  

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663